DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of species (a) in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that four species is a reasonable number of species.  This is not found persuasive because here, the species each contain two different nucleic acids, and search of each requires a significant burden to the office.  Furthermore, the different species do not share any structural similarity with one another, and there is no evidence or admission on the record that they are obvious variants of one another.
The requirement is still deemed proper and is therefore made FINAL.
Priority
The current claim has basis in provisional application 61/876425 filed 9/11/2013.

Improper Markush Grouping
Claim 3 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of different polynucleotide sequences identified by SEQ ID NO is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the structure of each polynucleotide is unique and shares on common sequence structure with the other molecules.  The sugar-phosphate backbone cannot be considered a significant structural element, since it is shared by all nucleic acid molecules.
The mere fact that polynucleotide fragments are derived from the same source (human liver) is not sufficient to meet the criteria for unity of invention. The polynucleotides fail to share a common property or activity and fail to share a common structure,.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Remarks
 	Applicant traverses because the alternatives recited in teh instant claims share a common use as set forth in paragraph 18 of the specification.  However, grouping is improper if either the members to not share a common structure OR if the members do not share a common use.  Here the first is true.  The members do not share a common structure. 
	The rejection is maintained.  
 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10718032 in view of the Stratagene 1998 Catalog, p. 39.    
 	The claims of the issued patent teach methods which employ the claimed reagents. The claims do not teach these elements in a kit.   
Stratagene catalog provides a supportive teaching to combine reagents into kit format:
	Each kit provides two services: 1) a variety of different reagents
have been assembled and pre-mixed specifically for a defined set of
experiments. Thus one need not purchase gram quantities of 10 different
reagents, each of which is needed in only microgram amounts, when
beginning a series of experiments. When one considers all of the unused
chemicals that typically accumulate in weighing rooms, desiccators, and
freezers, one quickly realizes that it is actually far more expensive for a
small number of users to prepare most buffer solutions from the basic
reagents. Stratagene provides only the quantities you will actually need,
premixed and tested. In actuality, the kit format saves money and
resources for everyone by dramatically reducing waste. 2) The other
service provided in a kit is quality control
(pg. 39).

 	Therefore, it would have been prima facie obvious before the effective filing date of the instant invention to have provided kits comprising the components necessary to practice the methods claimed in the issued patent in order to take advantage of well-known, conventional kits that provide convenience to end-users.
Response to Remarks
 	Applicant states that this rejection is overcome by the filing of a terminal disclaimer.  This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  The person who signed it is not North Carolina State University, nor has a power of attorney been filed by North Carolina State University assigning this person power of attorney.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (Plant Methods 2011, 7:39, 7 pages) teaches two pairs of primers for amplification of ATP1 that were effective for amplification across all dicotyledonous and monocotyledonous species tested.  See p. 2, Col. 1, and Table 3.

Claim 3 is free of the prior art because the prior art does not suggest a probe having the required structure in combination with the primer pair as elected.  The cited references do not teach amplification and detection with a labeled probe or any other rational to include a labeled oligonucleotide probe in combination with the primer pair that is obvious in view of the cited prior art.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634